Citation Nr: 1204965	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for skin cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1955 to August 1974, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted the Veteran's claim of entitlement to service connection for skin cancer and assigned a noncompensable disability rating, effective May 8, 2003.

In his March 2008 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at his local VA office.  However, on April 21, 2008, before the Veteran could be scheduled for a hearing, he submitted a hearing response form indicating that he no longer wanted to be scheduled for a hearing.  Therefore, the Board considers the Veteran's request for a hearing before a Board VLJ to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).  

The following issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ): entitlement to service connection for a spinal disorder, entitlement to service connection for a bilateral shoulder disorder, entitlement to service connection for sleep apnea, and entitlement to service connection for renal artery stenosis.  See April 2007 Notice of Disagreement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.




REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was granted service connection for skin cancer in a March 2007 rating decision, and assigned a noncompensable disability rating, effective May 8, 2003.  He disagrees with this rating assignment and contends that his disability has been increasing in severity.

The Board observes that although the Veteran has been granted service connection for skin cancer, he has not been afforded a VA examination to assess the severity of his disability.  Moreover, the March 2007 rating decision indicated that the Veteran was assigned a noncompensable disability rating based on the evidence of record showing that he had had an excision of a basal cell lesion on his nose in November 1990.  At that time, there was no evidence of record to show that the Veteran had experienced complications or recurrence of the cancer, or to show that new cancerous skin lesions had been diagnosed.  Since that time, however, the Veteran has contended, and the evidence of record indicates, that he has had multiple precancerous and cancerous lesions removed from his skin over various parts of his body.  Accordingly, the Board finds that pursuant to the duty to assist, the Veteran must be afforded a contemporaneous VA skin examination to assess the current severity and all manifestations associated with his service-connected skin cancer.  See 38 C.F.R. § 3.159 (2011).

Additionally, the Board notes that the Veteran submitted private medical records dated in March 2011, and statements dated in February 2011 and March 2011, after his appeal had been certified to the Board.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R § 20.1304 (2011).  Therefore, remand for the issuance of a supplemental statement of the case is required.  See 38 C.F.R § 19.31 (2011).

Finally, as this case is being remanded for the foregoing reasons, on remand, all relevant private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In this regard, the Board notes that the Veteran has been undergoing fairly consistent treatment for his service-connected skin cancer from various medical professionals at Beaches Dermatology in Ponte Vedra Beach, Florida.  All treatment records from this provider should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Beaches Dermatology in Ponte Vedra Beach, Florida, dated since May 2003.  

Any response received should be memorialized in the Veteran's claims file.

2.  Thereafter, schedule the veteran for a VA skin examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should describe in detail the current severity and all manifestations, to include all residual scarring, associated with the Veteran's service-connected skin cancer.  

The examiner should specifically determine whether the Veteran's skin cancer, to include any resulting scars, has resulted in (1) visible or palpable tissue loss; (2) gross distortion or asymmetry of any feature or any paired set of features (nose, chin forehead, eyes (including eyelids), ears (auricles), cheeks, and/or lips; and/or (3) any of the eight characteristics of disfigurement described in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2011).

If the examiner determines that the Veteran's skin cancer, to include any resulting scars, has resulted in gross distortion or asymmetry of any feature or paired set of features or any of the eight characteristics of disfigurement, the examiner should state (1) how many features or paired sets of features are so effected, and (2) how many characteristics of disfigurement are present.  In so doing, the examiner should note the length and width of any disfiguring scars.

The examiner should also describe the total area of the Veteran's body that is affected by his skin cancer, to include any resulting scars, specifically noting whether an area of 144 square inches (929 square centimeters) or more is affected on any one area not widely separated, e.g. on one extremity or on the anterior surface of the trunk.

The examiner should also indicate whether the Veteran's resulting skin cancer scars are superficial (not associated with underlying soft tissue damage), deep (associated with underlying soft tissue damage), cause limitation of motion, are unstable (has frequent loss of covering of skin over the scar), and/or are painful on painful on objective demonstration.  The examiner should additionally indicate whether any of the scars cause any limitation of any affected part of the Veteran's body.



Finally, the examiner should note whether the Veteran's skin cancer requires any therapy comparable to that used for systemic malignancies (i.e. systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return the claim to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



